Citation Nr: 1000150	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1969 to March 1971. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) that determined that new and material 
evidence had not been received to reopen a claim for service 
connection for back and right knee disabilities.  

A March 2009 Supplemental Statement of the Case RO 
determination held that new and material evidence had been 
received to reopen the Veteran's previously denied claim for 
service connection for a low back disability.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  As such, the issue is 
characterized as on the title page of this decision.

The record reflects that in September 2009, the RO certified 
for appeal, the issues of entitlement to service connection 
for a back disability and a right knee disability.  However, 
in his April 2007 Notice of Disagreement, the Veteran 
specifically indicated that he disagreed with the decision to 
deny the claim for his back disability.  The Board does not 
find in the record any statement by the Veteran which can be 
construed as a timely Notice of Disagreement with the issue 
of whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability.  Thus, the Board finds that such issue 
has not been placed in appellate status and that it does not 
have jurisdiction over it.  See 38 C.F.R. § 20.302 (a) (2009) 
(noting that the Notice of Disagreement with a determination 
by the agency of original jurisdiction  must be filed within 
one year from the date that that agency mails notice of the 
determination to the appellant).  

The reopened claim of entitlement to service connection for a 
low back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in March 2003, the RO denied service 
connection for a low back disability.  The Veteran was 
notified of his right to appeal, but a timely appeal was not 
filed.

2.  Evidence added to the record since the March 2003, RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the Veteran's claim, and raises a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of March 2003, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).  

2.  New and material evidence has been received and the claim 
for entitlement to service connection for a low back 
disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In light of the favorable Board decision below to reopen the 
claim for service connection for a low back disability, any 
deficiency as to notice consistent with Kent v. Nicholson, 20 
Vet. App. 1 (2006), or as to compliance with the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), as to 
notice or duty to assist, is rendered moot.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 
(2009), a final decision by the RO may not thereafter be 
reopened and allowed, in the absence of clear and 
unmistakable error (CUE), except as provided by 38 U.S.C.A. § 
5108, which indicates that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), in the absence 
of CUE, and absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  

Under the provisions in effect from August 29, 2001, material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Veteran's claim for whether new and material evidence has 
been presented to reopen a claim for entitlement to service 
connection for a low back disability was received in January 
2006.  Therefore, the Board finds that the post August 29, 
2001 standard of review should be applied.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Legal Analysis

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for a low back disability.  The record reflects 
that in a March 2003 determination, the RO denied service 
connection for a low back disability on the basis that the 
Veteran's service treatment records noted no complaint, 
treatment, or diagnosis of a back condition during active 
military service and that evidence from the Veteran's claim 
for non service-connected pension noted that the Veteran 
actually related the inception of his low back disability as 
work related.  The Veteran did not perfect an appeal, and 
there has been no allegation of CUE in that regard.  As such, 
it is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the March 2003 final RO 
decision, includes the Veteran's service treatment records, 
which were negative for complaints of, treatment for, or 
diagnosis of a low back disability.  The evidence of record 
at the time of the final March 2003 rating decision also 
includes private and VA treatment records dated from 1988 to 
2002, which show that the Veteran complained of, and was 
treated for a low back disability.  Such records show that 
the Veteran indicated that he first injured his back in 1979 
and that he has been in receipt of Social Security Disability 
benefits for his low back disability since January 22, 1988.

The evidence received since the final March 2003 RO decision 
includes subsequently dated private medical records showing 
current treatment for a low back disability.  It also 
includes a January 2006 opinion from a private physician who 
indicated that the Veteran attributed his low back disability 
to a November 1970 in-service accident in which the truck he 
was travelling in rolled over.  The physician indicated that 
such type of accident was consistent with the Veteran's 
history of longstanding back problems.  Such evidence also 
includes an October 2006 VA examination report and an August 
2008 VA examiner clinical opinion, in which the examiner 
opined that the Veteran's low back disability appeared to 
have started as a result of a motor vehicle accident while he 
was in the military in 1970.  

The additional evidence, considered in conjunction with the 
record as a whole, relates to an unestablished fact necessary 
to substantiate the claim, namely, whether the Veteran's low 
back disability is etiologically related to service.  The 
additional evidence, when considered in conjunction with the 
record as a whole, raises a reasonable possibility of 
substantiating his claim.  Accordingly, the Board concludes 
that the evidence received subsequent to the March 2003 RO 
denial, considered in conjunction with the record as a whole, 
is new and material and the claim for entitlement to service 
connection for a low back disability, is reopened.


ORDER

As new and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability, the appeal, to this extent, is granted.


REMAND

As noted above, the Veteran's claim for service connection 
for a low back disability has been reopened.  However, 
additional development and due process considerations are 
required prior to appellate consideration of the reopened 
claim.  

VA must make reasonable efforts to assist the veteran  in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2009).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

Private and VA treatment records of record show that since 
1988, the Veteran has complained of, and been treated for, a 
low back disability.  Such records show that the Veteran 
indicated that he first injured his back in 1979 and that he 
has been in receipt of Social Security Disability benefits 
for his low back disability since January 22, 1988.  However, 
the Board observes that in January 2006, one of the Veteran's 
private physicians opined that the Veteran's in-service truck 
rollover accident was consistent with the Veteran's history 
of longstanding back problems.  Nonetheless, the Board 
observes that the record does not demonstrate that the 
physician reviewed the Veteran's claims file prior to 
rendering his opinion and did not provide a clinical 
rationale for such opinion.  Likewise, the October 2006 VA 
examination report, and August 2008 VA examiner opinion, show 
that the examiner opined that the Veteran's low back 
disability appeared to have started as a result of a motor 
vehicle accident while he was in the military in 1970.  
However, although the examiner noted that she had reviewed 
the Veteran's claims file, she did not comment on the 
Veteran's statements of record which show that he indicated 
that he first began having back problems in 1979 and/or that 
his back disability is due to a 1986 work-related accident in 
which he fell on a wet wooden step.  She also failed to 
provide a complete rationale for her opinion.  Therefore, the 
Board finds that such opinions are inadequate.  Accordingly,  
the Board finds that another VA examination and opinion is 
warranted to ascertain the nature and etiology of the 
Veteran's low back disability.  Such would be useful in 
adjudication of the reopened claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his reopened claim for 
service connection for a low back 
disability, including which evidence, if 
any, the Veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  Additionally, the 
Veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned in the event of 
award of any benefit sought per Dingess.  

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his low back disability 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current low back disability.  The 
examiner should specifically identify all 
low back conditions found.  The examiner 
should then be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the Veteran has a low 
back that is related to any incident of 
service, including the documented 
November 1970 truck accident.  The 
examiner should also comment on the 
Veteran's statements of record which show 
that he indicated that he first began 
having back problems in 1979 and/or that 
his back disability is due to a 1986 
work-related accident in which he fell on 
a wet wooden step.

All necessary tests should be performed.  
A complete rationale for all opinions 
expressed should be set forth.  The 
claims file, including a copy of this 
Remand, should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.
		
4.  Thereafter, the reopened claim for 
service connection for a low back 
disability should be adjudicated.  If the 
benefit sought remains denied, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and afford the Veteran the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


